DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on January 13, 2021 is in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 1, line 15, “the first end of the metal wire” should be -- the first end of the conductive metal wire --.
Claim 1, line 19, “a second switch” should be -- the second switch --.
Claim 1, line 22, “a third switch” should be -- the third switch --.
Claim 1, line 26, “the metal sphere” should be -- the conductive metal sphere --.
Reasons for Allowance
4.	Claims 1-3 and 6 are allowed.
5.	The following is a statement of reasons for the indication of allowable subject matter:
Regarding independent claim 1, the closest prior art Du et al (Du) (CN 105634322, see English Machine Translation attached) teaches (see fig. 1 below) a static electrostatic generator (title, Abstract, page 1), comprising: 
a conductive wire (150) having a first and a second end; 
5a cylindrical conductive sheet (120) coaxial with the wire (150), the cylindrical conductive sheet (120) having a first end and a second end, an interior surface and an exterior surface; 
a conductive sphere (110) surrounding the conductive wire (150) and the cylindrical conductive sheet (120), the conductive sphere (110) having an interior surface and an exterior 10surface, wherein the interior surface of the conductive sphere (110) is evenly spaced from the exterior surface of the cylindrical conductive sheet (120) (pages 4-5); 

    PNG
    media_image1.png
    701
    658
    media_image1.png
    Greyscale

However, neither Du nor the cited prior art teaches: 
wherein a length of the conductive metal wire is the same as a length of the cylindrical conductive metal sheet;
wherein the conductive metal sphere is patterned with stripes or blocks of copper or gold;
a first switch, a second switch and a third switch, each switch having a first side and a second side; 
a battery having a first electrode and a second electrode, wherein the first electrode is 15connected to the first end of the conductive metal wire and the second electrode is attached to the first side of the first switch; 
wherein the second side of the first switch is connected to the first end of the cylindrical conductive metal sheet; 
the second switch having its first end connected to the second end of the conductive 20metal wire and its second end connected to the second end of the cylindrical conductive metal sheet; 
a third switch having its first end connected to the cylindrical conductive metal sheet and its second end connected to the interior surface of the conductive metal sphere; and  40518229US
a controller connected to each of the switches and having timing circuitry configured to operate the switches at specified times in order to generate static electrostatic charges on the surface of the metal sphere.
Regarding claim 1 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- wherein a length of the conductive metal wire (220) is the same as a length of the cylindrical conductive metal sheet (210);
wherein the conductive metal sphere (230) is patterned with stripes or blocks of copper or gold;
a first switch (S1), a second switch (S2) and a third switch (S3), each switch having a first side and a second side; 
a battery (240) having a first electrode (-) and a second electrode (+), wherein the first electrode (-) is 15connected to the first end of the metal wire (220) and the second electrode (+) is attached to the first side of the first switch (S1); 
wherein the second side of the first switch (S1) is connected to the first end of the cylindrical conductive metal sheet (210); 
a second switch (S2) having its first end connected to the second end of the conductive 20metal wire (220) and its second end connected to the second end of the cylindrical conductive metal sheet (210); 
the third switch (S3) having its first end connected to the cylindrical conductive metal sheet (210) and its second end connected to the interior surface of the conductive metal sphere (230); and40518229US 
a controller (250) connected to each of the switches (S1 to S3) and having timing circuitry configured to operate the switches at specified times in order to generate static electrostatic charges on the surface of the conductive metal sphere (230) (see fig. 2A below) -- in the combination as claimed.
Claims 2, 3 and 6 are allowed due to their dependence on claim 1.

    PNG
    media_image2.png
    849
    585
    media_image2.png
    Greyscale

		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	
	Douglas (U.S. Patent No. 5584938) teaches an electrostatic decontamination method and decontamination device is disclosed for decontaminating the surface of a semiconductor substrate. The decontamination device includes particle ionizing device  that charges contaminating particles on the surface of semiconductor substrate thereby creating ionized particles. Decontamination device also includes substrate biasing device for creating a charge accumulation layer at the top of semiconductor substrate  so that the charge accumulation layer has the same charge sign as the ionized particles. In addition, the invention analytically characterizes particles using contaminating particle isolator which contains a particle ionizing device that charges contaminating particles on the surface of semiconductor substrate thereby creating ionized particles. Contaminating particle isolator includes substrate biasing device  operable to create charge accumulation layer at the top of semiconductor substrate so that the charge accumulation layer has the same charge sign as the ionized particles. Contaminating particle isolator also includes particle collector that collects the ionized particles. This permits characterizing the particles to determine their chemical composition.
	Kazi (U.S. Patent No. 5578280) teaches an ozone generator device for the production of high concentrations of ozone by way of a design that permits a process environment that is consonant with the optimum values of hardware and operating variables that thermodynamically favor the production of ozone. The device is characterized by a small corona chamber resulting in a low oxygen retention time, a thermally conductive ducted core permitting circulation of a coolant for cooling the feed oxygen and produced ozone, a spherical corona chamber and electrode geometry promoting a homogeneous high electric field density, operating pressures as high as 2000 psi, free expansion cooling of the oxygen at both the inlet and outlet ports of the device, and the selection of an electrode that ensures the production and maintenance of a homogeneous corona. Also disclosed is a closed-loop ozone generator system wherein unused feed oxygen is recovered and recycled for further processing by the system. Uses of the ozone generator device of this invention is more diverse than uses described in the background by virtue of the increased ozone production of the device over the background art, and includes remediation of biofoulants, biocontaminants, chlorine, chloramines and organic contaminants from drinking and process water, and the removal of sulfur dioxide and nitrogen dioxide from flue gases.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834